EXHIBIT10.2 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of September 1st, 2007, by and among The Amacore Group, Inc., a Delaware corporation (“AGI” or the “Buyer”), JRM Benefits Consultants, LLC (the “Company”) and the stockholders of the Company listed on the signature page hereto (collectively, the “Stockholders”). Background The Stockholders own all of the stock interests of the Company.The Stockholders wish to sell the Shares (as defined below) and AGI wishes to purchase from the Stockholders the Shares. NOW, THEREFORE, the parties, intending to be legally bound hereby, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and in consideration of the mutual covenants contained herein agree as follows: 1.Definitions.For convenience, certain terms used in more than one part of this Agreement are defined below (such terms as well as any other terms defined elsewhere in this Agreement shall be equally applicable to both the singular and plural forms of the terms defined). “Adjustment Date” means the date that is eighteen (18) months following the Closing (as defined in paragraph 3 below) of this transaction. “Buyer’s Common Stock” means the Buyer’s Class A common stock, $.001 par value per share. “Charter Documents” means an entity’s certificate or articles of incorporation, certificate defining the rights and preferences of securities, articles of organization, general or limited partnership agreement, certificate of limited partnership, joint venture agreement or similar document governing the entity. “Contract” means any written or oral contract, agreement, lease, instrument or other commitment that is binding on any person or its property under applicable law. “Court Order” means any judgment, decree, injunction, order or ruling of any federal, state, local or foreign court or governmental or regulatory body or authority that is binding on any person or its property under applicable law. “Default” means (a) a breach, default or violation, (b) the occurrence of an event that with or without the passage of time or the giving of notice, or both, would constitute a breach, default or violation or (c) with respect to any Contract, the occurrence of an event that with or without the passage of time or the giving of notice, or both, would give rise to a right of termination, renegotiation or acceleration. 1 “Encumbrances” means any lien, mortgage, security interest, pledge, restriction on transferability, defect of title or other claim, charge or encumbrance of any nature whatsoever on any property or property interest. “Law” means any statute, law, ordinance, regulation, order or rule of any federal, provincial, state, local, or other governmental or quasi-governmental agency or body, including those covering, energy, transportation, record keeping, zoning, antitrust, wage and hour, and price and wage control matters. “Liability” means any direct or indirect liability, indebtedness, obligation, expense, claim, loss, damage, deficiency, guaranty or endorsement of or by any person, absolute or contingent accrued or unaccrued, due or to become due, liquidated or unliquidated. “Litigation” means any lawsuit, action, arbitration, administrative or other proceeding, criminal prosecution or governmental investigation or inquiry. “Material Adverse Effect” means any event, circumstance, change, occurrence or effect (collectively, “Events”) that, individually or taken together with all other Events, has or would be reasonably anticipated to have in the future a material and adverse effect upon or change in the, assets, liabilities, financial condition or operating results of the Company and its subsidiaries, taken as a whole, or the business. “Shares” means all of the issued and outstanding stock interests of the Company. “Regulation” means any statute, law, ordinance, regulation, order or rule of any federal, state, local, foreign or other governmental agency or body or of any other type of regulatory body. 2.Purchase and Sale of Shares. 2.1At the Closing (as defined below), the Buyer shall deliver or arrange for the delivery of $12,500 and one-hundred thousand (100,000) shares of the Buyer’s Class A common stock which, for purposes of this Agreement, is valued at $5.00 per share, to each of the Stockholders.The value of 100% of the Stockholders’ shares is, for purposes of this Agreement, $1,025,000.(The shares to be issued to the Stockholders shall, collectively, be deemed the “Purchase Price.”) 2.2Share Adjustment.Eighteen (18) months from the date of Closing, the Buyer and Stockholders shall, if necessary, adjust the shares issued to the Stockholders at the Closing as follows: (a)The per share value as described in subparagraph 2.1 above shall be restated so as to reflect the average trading price of Buyer’s shares as quoted on the OTC BB or such other exchange or quotation system upon which the Buyer’s common stock is in trading for the immediate preceding 30-day period.If the average trading price as so determined is below $5.00 per share, but not less than $2.00 per share, the Stockholders shall be issued such additional shares as may be necessary so that the aggregate number of shares issued to the Stockholders has a value equal to $1,000,000 as of the date of such determination. 2 (b)In the event Buyer’s shares have an average trading price as determined by subparagraph 2.2(a) of $5.00 or in excess of $5.00 per share, no adjustment shall be made in the amount of shares previously issued to Stockholders which issuance shall be deemed final and not subject to further adjustment. (c)In the event Buyer’s shares have an average trading price of less than $2.00 as deemed in accordance with procedures set forth in subparagraph 2.2(a), Buyer shall have the option to terminate this transaction in which event Buyer shall return to the Stockholders, properly endorsed for transfer, 100% of the shares previously delivered by Stockholders to Buyer; and the Stockholders shall deliver to Buyer 80% of the shares previously delivered to the Stockholders as part of the Purchase Price. 2.3Budget and Projections.Attached hereto as Schedules 2.3(a) and 2.3(b), respectively, (i) a budget for the balance of 2007 and calendar year 2008 (the “Budget); and (ii) revenue and income statement projections for the balance of 2007 and calendar year 2008 (the “Projections”).The Company and its Stockholders represent that these Schedules have been prepared in good faith based upon the best information available to the Company’s management and the management does not have any reason to believe that (i) it will not be able to live within the Budget or meet its Projections. 3.Closing.The closing of the purchase and sale of the Shares (the “Closing”) shall be held on September 1st , 2007 at the offices of The Amacore Group, Inc., 195 International Parkway, Suite 101, Lake Mary, FL 32746.The date of the Closing shall be deemed the “Closing Date.” 3.1Closing Deliveries of the Buyer.At the Closing, the Buyer shall deliver to each of the Stockholders certificates or a copy of Buyer’s letter to its transfer agent authorizing the agent to deliver to each of the Stockholders one-hundred thousand (100,000) shares of AGI’s Class A Common Stock.In addition, the Buyer shall deliver to the Stockholders the signed Escrow Agreement as referred to in paragraph 7 below and such other documents, if any, as the parties may deem to be necessary to carry out the intent of this Agreement.The Stockholders acknowledge that said shares will be deemed “restricted” securities under Rule 144.Each of the Stockholders agree that at the end of the restrictive period, they will agree to sell such shares only in accordance with the then existing Rule 144 selling formula for shares held more than one year but less than two years.Unless otherwise directed by AGI, Stockholders agree to sell such shares only through Mr. Joe Sanders, a registered broker, or through such other broker or brokerage company designated by AGI. 3.2Closing Deliveries of the Stockholders.At the Closing, the Stockholders shall deliver to the Buyer certificates for the Shares duly endorsed for transfer or accompanied by an executed stock power, transferring such Shares to Buyer.The shares to be delivered to the Buyer shall equal 100% of the issued and outstanding shares of the Company.In addition, the Stockholders shall deliver to the Buyer the executed Escrow Agreement as referred to in paragraph 7 below and such other documents, if any, as the parties may deem to be necessary to carry out the intent of this Agreement.Included within the foregoing will be any consent necessary from person, firms and/or corporations in contract with the Company which consents are required pursuant to the terms of said contractual arrangements in transactions such as the one contemplated by this Agreement (the sale of 100% of the Company’s issued and outstanding capital stock). 3 4.Representations and Warranties of the Company.The Company hereby represents and warrants as of the date hereof to the Buyer as follows: 4.1Corporate Status.The Company is a New Jersey Limited Liability Company duly organized, validly existing and in good standing under the Laws of the jurisdiction in which it was incorporated, and is qualified to do business as a foreign corporation in any jurisdiction where such corporation is required to be so qualified.The Company has delivered to the Buyer current, correct and complete copies of its Charter Documents and bylaws, both of which are in full force and effect as of the date hereof, and its minute book along with a Certificate of Good Standing in the state in which the Company is incorporated and such other states in which it is authorized to do business. 4.2Authorization.The Company has the requisite power and authority to carry on its business as now conducted.The Company has the requisite power and authority to execute and deliver any of the respective transaction documents to which it is or will at the Closing become a party and to perform the transactions to be performed by it.Such execution, delivery and performance have respectively been duly authorized by all necessary corporate action with respect to the Company.Each transaction document executed and delivered by the Company as of the date hereof has been duly executed and delivered by the Company and constitutes a valid and binding obligation of the Company, enforceable against the Company in accordance with its terms. 4.3Consents and Approvals.Except for any filings, consents or approvals specified on Schedule 4.3 (the “Required Consents”), neither the execution and delivery by the Company of the transaction documents to which it is or will be a party, nor the performance of the transactions performed or to be performed by the Company, will require any filing, consent, renegotiation or approval, constitute a default or cause any payment obligation to arise under: (a) any Law or Court Order to which the Company is subject; (b) the Charter Documents or bylaws of the Company; or (c) any material Contract, Governmental Permit or other document to which the Company is a party by which the properties or other Assets of the Company may be subject. 4.4Capitalization and Stock Ownership.The stock interests of the Company is set forth on Schedule 4.4 (all outstanding membership interests of the Company, the “Shares”).Except as set forth on Schedule 4.4 hereto, there are no existing options, warrants, calls, commitments or other rights of any character (including conversion or preemptive rights) relating to the acquisition of any issued or unissued capital stock or other securities of the Company.All of the Shares are duly and validly authorized and issued, fully paid and non-assessable.The Stockholders are the record and sole beneficial owners of all of the Shares in the respective amounts specified on Schedule 4.4, free and clear of all Encumbrances.Upon completion of the transactions at the Closing, the Buyer will receive valid title to all of the Shares, free and clear of all Encumbrances, which shares will represent 100% of the issued and outstanding shares of the Company as of the Closing. 4.5Title to Assets and Related Matters.The Company has good and marketable title to, valid leasehold interests in or valid licenses to use, all of the assets, free from any Encumbrances except: (a) those specified in Schedule 4.5; (b) liens for taxes not yet due; and (c) with respect to real property; (i) minor imperfections of title, if any, none of which is substantial in amount, materially detracts from the value or impairs the use of the property subject thereto, or impairs the operations of the Company and (ii) zoning laws and other land use restrictions that do not impair the present use of the property subject thereto.All tangible personal property included in the assets are suitable for the purposes for which they are used, in good working condition, reasonable wear and tear excepted and are free from any known defects. 4 4.6Financial Statements.The Company has delivered to Buyer correct and complete copies of the Company’s unauditedfinancial statements consisting of a balance sheet as of the end of each year from 2005 through and including 2007and the related statements of income for the periods then ended (the “Unaudited Financial Statements”), copies of which are attached as Schedule 4.6.All such Unaudited Financial Statements are referred to herein collectively as the “Financial Statements.”The Financial Statements are consistent in all material respects with the books and records of the Company, and there have not been and will not be any material transactions that have not been recorded in the accounting records underlying such Financial Statements.The Financial Statements present fairly the financial position, results of operations, cash flows and Assets and Liabilities of the Company as of the dates thereof, and for the periods then ended, subject to normal recurring year-end adjustments and the absence of footnote disclosure in the case of the Unaudited Financial Statements. 4.7Real Property.Schedule 4.7 accurately describes all real estate used in the operation of the Business as well as any other real estate possessed or leased by the Company and the improvements (including buildings and other structures) located on such real estate (collectively, the “Real Property”), and lists any leases under which any such Real Property is possessed (the “Real Estate Leases”).All of the Real Property (a) is usable in the ordinary course of business and is in good operating condition and repair and (b) conforms with any applicable Laws, except as set forth in paragraph 4.5 above.Each Real Estate Lease is in full force and effect and has not been assigned, modified, supplemented or amended and the Company is not in default under any such lease. 4.8Certain Personal Property.Schedule 4.8 sets forth a complete fixed asset schedule, describing all items of tangible personal property with an individual carrying value of at least $10,000 that were included in the Company Balance Sheet.No person other than the Company owns any vehicles, equipment or other tangible assets located on the Real Property that is necessary for the operation of the business.The assets are suitable for the purposes for which such assets are currently used or are held for use, and are in good working condition, subject to normal wear and tear. 4.9Liabilities.The Company has no Liabilities, other than the Liabilities specified on
